[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ORDER
This case is before the Court on the defendant Administrator's motion for judgment dated September 20, 1996. In his motion, the defendant represents that he has surrendered all rights or claims of right to recoup from the plaintiff the sum of $6252, which was paid to him in full  satisfaction  of  his claim  for  unemployment compensation benefits.
The claim had been rejected by the Employment Security Board of Review after it had been upheld by an unemployment Appeals Referee. The defendant argues that since the only remedy the plaintiff can obtain, if he ultimately prevails in this case, is the right to keep the benefits he has already been paid, the defendant's surrender of all right or claims of right to recoup such benefits from him renders this case moot, and thus subject to dismissal for lack of subject matter jurisdiction. The plaintiff has argued, in his opposition, that he has been defamed by the defendant and that he has the right to seek vindication through this appeal. Appeals under General Statutes § 31-249b
are, of course, limited in scope.
The Court agrees with the defendant that the case is moot and subject to dismissal for lack of subject matter jurisdiction if the benefits previously paid are all the benefits to which the plaintiff is entitled if he prevails herein. That fact, however, though argued by the defendant in his motion for judgment, is not reflected in the certified record of this case or supported by a sworn affidavit of a competent witness. This Court, therefore orders that this motion be continued for two weeks so that the parties can prepare and submit appropriate affidavits supporting or opposing the defendant's claim that this case has become moot. The Court will decide the pending motion on the basis of the record before it once the time for filing such affidavit has passed. CT Page 9019
So ordered this 13th day of November 1996.
Berger, J.